Fourth Court of Appeals
                                          San Antonio, Texas

                                                JUDGMENT
                                              No. 04-14-00259-CV

                                         Herman Dwayne EVERETT,
                                                 Appellant

                                                         v.

                                          Dyna Graciela ARREOLA,
                                                  Appellee

                     From the 83rd Judicial District Court, Val Verde County, Texas
                                         Trial Court No. 27559
                              Honorable Robert Cadena, Judge Presiding 1

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Dyna Graciela Arreola, recover her costs of this
appeal from appellant, Herman Dwayne Everett.

           SIGNED April 29, 2015.


                                                          _____________________________
                                                          Karen Angelini, Justice




1
    The Honorable Carl Pendergrass presided over the bench trial. The Honorable Robert Cadena signed the judgment.